DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 08/27/2021, regarding the 112(a) rejections of claims 12-13 with respect to the “platform data” is persuasive. However, additional issues regarding lack of disclosure of the algorithm used to carry out the manipulations of claims 12 and 13 remain, and are embodied in the rejection below.
Applicant’s arguments, see pages 5-9, filed 08/27/2021, with respect to the rejections of claims 8-13 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 101 rejection of claims 8-13 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


For claim 12, the claim language “analyzing the captured plurality of measurements, the captured image, and the identified pain source to determine a likelihood of future injury” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a likelihood of future injury, but the specification never discloses the necessary steps and/or flowcharts of how this is carried out. All the claim recites is that the likelihood of a future injury is determined. In para [0055], the specification mentions a decision tree being used to diagnose knee injuries and the likelihood of various diagnoses, but does not describe a decision tree being used with regards to future injuries (emphasis added). Furthermore, the decision tree is not disclosed in sufficient detail. In para [0043], the specification states that the platform data is used to predict the future risk of certain injuries, but sufficient detail regarding the algorithm of this usage is not disclosed. It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.


Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose and would not have rendered obvious a method for identifying human joint characteristics, comprising: attaching a pair of sensors to skin surrounding a joint of a user, wherein: a first sensor is attached to skin above the joint; and a second sensor is attached to skin below the joint; capturing an image of the joint, wherein the captured image includes the joint and the pair of sensors; capturing a plurality of measurements of the joint, wherein capturing a plurality of 
US 2013/0185310 A1, hereinafter De Guise, discloses a method for identifying human joint characteristics (abstract), comprising: attaching a pair of sensors to skin surrounding a joint of a user (para [0031], 3D kinematic sensor; para [0086] positioning sensors on femur and tibia of patient), wherein: a first sensor is attached to skin above the joint (para [0086] positioning sensor on femur); and a second sensor is attaches to skin below the joint (para [0086] positioning sensor on tibia); capturing an image of the joint (para [0086], kinematic image of joint, examiner’s note: para [0019] of specification states image may mean a plurality of transmitters/sensors), wherein the captured image includes the joint and the pair of sensors (para [0086], kinematic image includes information about sensor movement); capturing a plurality of measurements of the joint (paras [0015], [0034], [0045], [0077-81], [0086]), wherein capturing a plurality of measurements further comprises: performing a series of 
Dunbar teaches identifying a pain source (abstract), wherein identifying the pain source further comprises: placing at least one pain sensor at a location where the user is experiencing pain (Fig. 5, para [0022] sleeve 210 and sensors 212 are placed on painful joint, para [0017] and [0018] area 26 indicates touched painful areas on joint); transmitting the location of the at least one pain sensor to a software platform (paras [0017] and [0018], Figs. 2 and 3, location of area 26 is transmitted to display 20 and interface 24, para [0022] sensors 212 can be navigation trackers and output movement data to display 216); and determining, based on the location of the pain sensor, the pain source (paras [0017], [0018] areas 26 used to determine pain location, abstract states sensors allow for areas of pain to be determined).
However, the prior art of record fails to disclose virtually placing the pair of sensors onto a bone of the joint, wherein the virtual placement of the sensors onto the bone of the joint is adjusted based on the captured image of the joint and plurality of measurements of the joint; and wherein determining a bone centerline of the joint further comprises: determining a width of tissue around the joint; determining a shape of tissue around the joint; determining an alignment of the joint; and determining the bone centerline based on determined width of the tissue, the determined shape of the tissue, and the determined alignment of the joint. It is this ordered combination that is novel and non-obvious in view of the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791